Citation Nr: 1029896	
Decision Date: 08/11/10    Archive Date: 08/24/10

DOCKET NO.  05-25 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral hip 
disability.  

2.  Entitlement to service connection for a cervical spine 
disability.  

3.  Entitlement to service connection for hypertension.  

4.  Entitlement to service connection for glaucoma, including as 
secondary to hypertension.  

5.  Entitlement to an increased rating for hiatal hernia and 
deformity and spasticity of duodenal bulb with gastroenteritis, 
currently rated 10 percent disabling.  

6.  Entitlement to an increased rating for numbness with burning 
dysesthesia, genital branch of genitor-femoral nerve and scrotal 
branch of peroneal nerve, right, secondary to vasectomy, 
currently rated 10 percent disabling.  

7.  Entitlement to an increased rating for degenerative disc 
disease, L4-5, residual of low back injury, currently rated 20 
percent disabling.  

8.  Entitlement to an increased initial rating for radiculopathy 
of the left leg, currently rated 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1968 to December 
1990.  

The hip, cervical spine, hiatal hernia, numbness with burning 
dysesthesia, low back, and radiculopathy matters come to the 
Board of Veterans' Appeals (Board) from a December 2003 rating 
decision of a Department of Veterans Affairs (VA) Regional Office 
(RO).  A Notice of Disagreement was received in February 2004, a 
Statement of the Case was issued in April 2005, and a Substantive 
Appeal was received in June 2005.  The claims for service 
connection for hypertension and glaucoma matters come to the 
Board from a June 2004 rating decision of a VA RO.  A Notice of 
Disagreement was received in July 2004, a Statement of the Case 
was issued in August 2005, and a Substantive Appeal was received 
in November 2005.  

In April 2010, the Veteran testified at a video-conference 
hearing before the undersigned.  A transcript of that hearing is 
of record.  

The hypertension and glaucoma issues are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In April 2010, prior to the promulgation of a decision in the 
appeal, the Veteran withdrew the appeal of the issue of service 
connection for a bilateral hip disability.

2.  In April 2010, prior to the promulgation of a decision in the 
appeal, the Veteran withdrew the appeal of the issue of service 
connection for a cervical spine disability.

3.  In April 2010, prior to the promulgation of a decision in the 
appeal, the Veteran withdrew the appeal of the issue of 
entitlement to an increased rating for hiatal hernia and 
deformity and spasticity of duodenal bulb with gastroenteritis.

4.  In April 2010, prior to the promulgation of a decision in the 
appeal, the Veteran withdrew the appeal of the issue of 
entitlement to an increased rating for numbness with burning 
dysesthesia, genital branch of genitor-femoral nerve and scrotal 
branch of peroneal nerve, right, secondary to vasectomy.

5.  In April 2010, prior to the promulgation of a decision in the 
appeal, the Veteran withdrew the appeal of the issue of 
entitlement to an increased rating for degenerative disc disease, 
L4-5, residual of low back injury.

6.  In April 2010, prior to the promulgation of a decision in the 
appeal, the Veteran withdrew the appeal of the issue of 
entitlement to an increased initial rating for radiculopathy of 
the left leg.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal have been 
met with respect to the issue of entitlement to service 
connection for a bilateral hip disability.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2009).

2.  The criteria for withdrawal of a Substantive Appeal have been 
met with respect to the issue of entitlement to service 
connection for a cervical spine disability.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2009).

3.  The criteria for withdrawal of a Substantive Appeal have been 
met with respect to the issue of entitlement to an increased 
rating for hiatal hernia and deformity and spasticity of duodenal 
bulb with gastroenteritis.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2009).

4.  The criteria for withdrawal of a Substantive Appeal have been 
met with respect to the issue of entitlement to an increased 
rating for numbness with burning dysesthesia, genital branch of 
genitor-femoral nerve and scrotal branch of peroneal nerve, 
right, secondary to vasectomy.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2009).

5.  The criteria for withdrawal of a Substantive Appeal have been 
met with respect to the issue of entitlement to an increased 
rating for degenerative disc disease, L4-5, residual of low back 
injury.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2009).

6.  The criteria for withdrawal of a Substantive Appeal have been 
met with respect to the issue of entitlement to an increased 
initial rating for radiculopathy of the left leg.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  Except for appeals withdrawn on 
the record at a hearing, appeal withdrawals must be in writing.  
38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or 
by his authorized representative.  38 C.F.R. § 20.204.

As noted, in a December 2003 rating decision, the RO denied 
service connection for bilateral hip and cervical spine 
disabilities, as well as increased ratings for hiatal hernia, 
numbness with burning dysesthesia, low back, and radiculopathy 
disabilities.  In correspondence received by the Board in April 
2010, the Veteran indicated that he wished to withdraw his appeal 
of these issues.  Through his representative he testified to that 
effect during the Board hearing.  April 2010 Board hearing at 2.  
Thus, there remain no allegations of errors of fact or law for 
appellate consideration with respect to these issues.  
Accordingly, the Board does not have jurisdiction to review the 
appeal on these matters, and these issues are dismissed.


ORDER

Entitlement to service connection for a bilateral hip disability 
is dismissed.  

Entitlement to service connection for a cervical spine disability 
is dismissed.  

Entitlement to an increased rating for hiatal hernia and 
deformity and spasticity of duodenal bulb with gastroenteritis is 
dismissed.  

Entitlement to an increased rating for numbness with burning 
dysesthesia, genital branch of genitor-femoral nerve and scrotal 
branch of peroneal nerve, right, secondary to vasectomy is 
dismissed.  

Entitlement to an increased rating for degenerative disc disease, 
L4-5, residual of low back injury is dismissed.  

Entitlement to an increased initial rating for radiculopathy of 
the left leg is dismissed.  


REMAND

The Board notes that a Texas Rehabilitation Commission Office 
Memorandum dated in February 1992 reflects that the Veteran 
applied for Social Security Administration (SSA) disability 
benefits.  There was a request for release of information from VA 
to the SSA in January 1992.  The record does not reflect an 
attempt by VA to secure copies of the SSA determination 
pertaining to the claimant.  

An April 1992 neurologic narrative summary dated in April 1992 
states the Veteran was alleging disability due to back problems 
and a hernia.  The Board is aware that his appeal is for 
disability resulting from glaucoma and hypertension and the Board 
has considered the case of Golz v. Shinseki, 590 F.3d 1317 (Fed. 
Cir. 2010) in which the U.S. Court of Appeals for the Federal 
Circuit (Federal Circuit) discussed the limits of VA's duty to 
assist.  

In Golz there was a Social Security Administration (SSA) 
disability report of record which detailed the evidence 
considered by the SSA and did not mention any evidence related to 
a psychiatric disability, which was the disability at issue 
before VA.  Id. at 1319.  In that case the Federal Circuit 
indicated that VA had no duty to assist the Veteran in obtaining 
the records because there was no indication that the records were 
relevant to the issue before VA.  Id. at 1323.  

The instant case is different.  Here, although the April 1992 
neurologic narrative summary indicates that the Veteran claimed 
disability for conditions which are not before the Board, that 
report also contains an impression of hypertension and records a 
blood pressure measurement.  Additionally, there is no decision 
or report from the SSA indicating what evidence that agency 
considered or what was submitted to that agency.  

In Golz, the Federal Circuit stated that in uncertain cases 
principles underlying VA's uniquely pro-claimant system should 
guide VA in its duty to assist and that as long as there is a 
reasonable possibility that the records are relevant to the 
Veteran's claim VA should assist the Veteran in obtaining the 
records.  Id.  Given what is of record, the Board has determined 
that this case falls into that uncertain category.  As these 
records may be relevant to the current appeal, VA must make 
efforts to obtain from the SSA any records pertaining to the 
Veteran, including any decisions and any medical evidence relied 
upon in making those decisions.  See Murincsak v. Derwinski, 2 
Vet. App. 363, 372 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Secure from SSA copies of their 
determination on the Veteran's application for 
SSA disability benefits, as well as copies of 
the complete medical records considered in 
conjunction with that determination.  Upon 
receipt of those records, the RO should review 
them and arrange for any further development 
suggested by the information therein.  If the 
records are not obtainable, then obtain a 
negative reply, associate that reply along 
with documentation of all efforts to obtain 
the records with the claims file, and send the 
Veteran and his representative a letter 
consistent with 38 C.F.R. § 3.159(e).  

2.  After completion of the foregoing, 
readjudicate the claims.  If the benefits 
sought on appeal remain denied, the Veteran 
and his representative should be provided a 
supplemental statement of the case.  An 
appropriate period of time should be allowed 
for response.

The Veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JAMES G. REINHART
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


